ORIGINAL                                       04/19/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0121


                                         DA 22-0121


 JENNIFER PATCHEN (WILLIS) &                                          FILED
 JARAMY WILLIS,                                                       APR 1 9 2022
                                                                    Bowen Greenwood
              Plaintiffs and Appellants,                          Clerk of Supreme Couri
                                                                     Stata   Montana


       v.
                                                                       ORDER
 BUFFORD KITTRELL, DEBBIE KITTRELL;
 MISSOULA COUNTY; MISSOULA COUNTY
 SHERIFF'S DEPARTMENT; DEPUTY RYAN
 DUNSTER; DEPUTY BOB PARCELL; TYLER
 ROBINSON, individually & in official capacities,

              Defendants and Appellees.


       Appellees Missoula County, Missoula County Sheriff s Department, Deputy Robert
Parcell, and Officer Tyler Robinson (collectively "County Defendants") move to dismiss
this appeal, pursuant to Rules 4(4)(b) and 6(6), M. R. App. P., as premature. Plaintiffs
oppose the motion but have not filed a response. Counsel for the remaining parties do not
oppose this appeal being dismissed without prejudice.
       The order from which Plaintiffs appeal was an order granting summary judgment to
County Defendants. However, the trial court denied summary judgment as to Bufford
Kittrell and Debbie Kittrell (collectively "Kittrell Defendants"). Litigation in the trial court
is pending and on-going. The trial court has not certified the order from which Plaintiffs
appeal as final in accordance with M. R. Civ. P. 56(b). Summary judgment orders that do
not resolve all claims between all parties are interlocutory and generally not subject to
appeal. Rule 6(5)(a), M. R. App. P. Lacking proper certification, Plaintiffs' appeal is
premature. Pursuant to Rules 6(6) and 4(4)(b), Plaintiffs' appeal is subject to dismissal
without prejudice.
       Therefore,
       IT IS ORDERED that County Defendants' Motion to Dismiss Appeal is GRANTED
and this appeal is DISMISSED without prejudice.
       The Clerk of the Supreme Court is directed to close this case as of today's Order
and to return the record.
       The Clerk is directed to provide a copy of this Order to counsel of record and to the
Honorable John W. Larcfn.
       DATED this I\        day of April, 2022.




                                                               Chief Justice




                                             2